MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Nov 21 2019, 10:07 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David L. Joley                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

D.W.,                                                    November 21, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-1087
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Andrea R. Trevino,
Appellee-Petitioner                                      Judge
                                                         The Honorable Carolyn S. Foley,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         02D07-1710-JD-1136



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019                 Page 1 of 7
                                             Case Summary
[1]   D.W., a delinquent child, appeals his placement with the Indiana Department

      of Correction (“IDOC”). He contends that the juvenile court abused its

      discretion in placing him with the IDOC and that the court could have chosen a

      less restrictive placement. We disagree and affirm.


                                 Facts and Procedural History
[2]   On October 20, 2017, then-fifteen-year-old D.W. became angry with his mother

      so he grabbed her by the throat, pushed her into a bedroom, and would not let

      her out. He also punched her in both thighs. His mother called the police to

      report the domestic battery. D.W. left the scene, but officers located him

      walking down the street away from the residence. Police escorted D.W. back to

      the residence and interviewed both him and his mother. D.W. was taken into

      custody and transported to the Allen County Juvenile Center (“ACJC”).


[3]   The State filed a petition alleging that D.W. was a delinquent child for

      committing battery, an act that would be a crime if committed by an adult.

      Following a detention review hearing, D.W. was placed on “Informal

      Operational Probation with family counseling and Critical Thinking.”

      Appellant’s App. Vol. 2 at 62. On March 26, 2018, a petition was filed alleging

      that D.W. failed to attend school in violation of the terms of his informal

      probation. The juvenile court held a detention review hearing and placed D.W.

      on the “Detention Alternative Program” with an ankle monitor. Id. On May

      1, 2018, D.W. was arrested for a new offense of “Leaving Home.” Id.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019   Page 2 of 7
      Following a detention review hearing on the new case, D.W. was referred to

      counseling. However, D.W. was ordered detained at the ACJC on his prior

      case and ordered to participate in the “[T]hinking [E]rrors” program and to

      undergo a psychological assessment. Id. Thereafter, D.W. was ordered placed

      on conditional release to his father’s home on the Detention Alternative

      Program with an ankle monitor. Following a final factfinding, D.W. admitted

      that he committed the offense of domestic battery and was adjudicated a

      delinquent child. He was continued on the Detention Alternative Program with

      an ankle monitor and was ordered to participate in random urinalysis and to

      take his medications as prescribed.1


[4]   On August 29, 2018, a probation officer conducted a home visit at D.W.’s

      father’s home. D.W.’s father reported that D.W.’s behaviors were becoming

      more and more aggressive and that D.W. had made physical threats against

      both him and D.W.’s brother. D.W.’s father also reported that D.W. was not

      taking his medication as ordered by the juvenile court. Following a detention

      review hearing, the juvenile court revoked D.W.’s conditional release and

      ordered him detained at the ACJC.


[5]   A dispositional hearing was held on September 25, 2018. The juvenile court

      placed D.W. on suspended commitment to the IDOC pending his compliance

      with the rules of formal probation and family counseling. In March 2019, a

      petition for modification was filed alleging that D.W. had violated the terms of


      1
          D.W. had been diagnosed with attention deficit hyperactivity disorder and oppositional defiant disorder.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019                   Page 3 of 7
      his probation by failing to abide by all laws and failing to attend school

      regularly. During a hearing on the petition to modify, D.W. admitted to one of

      the violations, and the juvenile court found D.W. to be a violent offender. The

      court ordered that D.W. temporarily remain at the ACJC and participate in

      educational services, a psychological assessment, and Thinking Error classes.


[6]   Thereafter, the juvenile court held a dispositional hearing. In addressing D.W.,

      the court noted that he had been “given some fairly significant services through

      the years … through three separate informal adjustments … all of which were

      deemed unsuccessful due to the commission of new offenses.” Tr. Vol. 2 at 11.

      The court noted its disappointment that D.W. had been involved in recent

      physical altercations while at the ACJC. The court explained to D.W.,


               You’ve had probation. You’ve had informal adjustment. You’ve
               had formal. You’ve had placement. You’ve had counseling,
               counseling, counseling, counseling. You’ve been in counseling
               since you were, what? Eight? … With you choosing not to utilize
               the skills that I know that you’ve learned, you’re giving me
               absolutely no choice here.


      Id. at 13-14. The court then accepted the recommendation of the probation

      department and ordered D.W. committed to the IDOC “for housing in a

      correctional facility for children.”2 Appealed Order at 2. This appeal ensued.




      2
        According to the juvenile court, Allen County’s “Juvenile D.O.C.” is similar to a “secure residential
      treatment facility” that “has a much lower recidivism rate than adult [DOC] does.” Tr. Vol. 2 at 15.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019                  Page 4 of 7
                                     Discussion and Decision
[7]   D.W. appeals the juvenile court’s dispositional decree. “A juvenile court is

      accorded ‘wide latitude’ and ‘great flexibility’ in its dealings with juveniles.”

      J.T. v. State, 111 N.E.3d 1019, 1026 (Ind. Ct. App. 2018) (citation omitted),

      trans. denied (2019). The choice of a specific disposition of a juvenile

      adjudicated a delinquent child is a matter within the sound discretion of the

      juvenile court and will be reversed only if there has been an abuse of that

      discretion. Id. “The juvenile court’s discretion in determining a disposition is

      subject to the statutory considerations of the welfare of the child, the safety of

      the community, and the policy of favoring the least-harsh disposition.” Id. An

      abuse of discretion occurs when the juvenile court’s action is clearly erroneous

      and against the logic and effect of the facts and circumstances before it. Id.


[8]   The goal of the juvenile process is rehabilitation, not punishment. Id. Indiana

      Code Section 31-37-18-6 sets forth the following factors that a juvenile court

      must consider when entering a dispositional decree:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


              (A) in the least restrictive (most family like) and most appropriate
              setting available; and




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019   Page 5 of 7
              (B) close to the parents’ home, consistent with the best interest
              and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      As is evident by the above-quoted statutory language, although Indiana Code

      Section 31-37-18-6 requires that a juvenile be placed in the “least restrictive”

      and most appropriate setting available, it also requires that such placement be

      “consistent with the safety of the community and the best interest of the child.”

      Thus, “the statute recognizes that in certain situations the best interest of the

      child is better served by a more restrictive placement.” K.A. v. State, 775 N.E.2d

      382, 387 (Ind. Ct. App. 2002), trans denied.


[9]   Here, the record reveals that D.W. was given numerous opportunities at

      rehabilitation and reformation of his behavior before the juvenile court finally

      placed him with the IDOC. Specifically, D.W. repeatedly violated the terms of

      numerous less restrictive placement alternatives. The juvenile court provided a

      thoughtful and thorough explanation for its disposition and its belief that

      D.W.’s best interest would be better served by placement with the IDOC. We

      find no abuse of discretion. The juvenile court’s dispositional order is affirmed.
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019   Page 6 of 7
[10]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1087 | November 21, 2019   Page 7 of 7